FILED
                              NOT FOR PUBLICATION                           MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



CARLOS FERNANDO DELGADO-                           No. 08-74727
CARDOSO; MARIA ANTONIA
ZETINA-OJEDA,                                      Agency Nos. A075-691-969
                                                               A095-305-224
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Carlos Fernando Delgado-Cardoso and Maria Antonia Zetina-Ojeda, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to remand. Our jurisdiction is governed by 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand, Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1011 (9th Cir. 2006), and

we deny in part and dismiss in part the petition for review.

       To the extent we have jurisdiction to review the BIA’s denial of petitioners’

motion to remand, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir. 2006),

we conclude that the BIA did not abuse its discretion in determining that the

evidence was insufficient to warrant remand, see Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be reversed only if

it is “arbitrary, irrational, or contrary to law”).

       Petitioners’ contentions that the BIA applied an incorrect legal standard and

failed to consider all of the evidence presented are not supported by the record.

       To the extent petitioners challenge the BIA’s May 31, 2007, order we lack

jurisdiction because the petition for review is not timely as to that order. See 8

U.S.C. § 1252(b)(1).

       Counsel’s April 19, 2010, motion to withdraw as counsel is granted. The

docket shall be amended to reflect that petitioners are proceeding pro se.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                              2                                 08-74727